NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                     2006-1565, -1566

                                 POSTX CORPORATION,

                                                  Plaintiff/Counterclaim Defendant-Appellee,

                                            and

            MAYFIELD PRINCIPALS FUND II, MAYFIELD XI QUALIFIED,
         MAYFIELD XI, MAYFIELD IX, L.P., MAYFIELD ASSOCIATES FUND VI,
                   and MAYFIELD ASSOCIATES FUND IV, L.P.,

                                                  Counterclaim Defendants-Appellees,


                                             v.


                            SECURE DATA IN MOTION, INC.
                              (doing business as Sigaba),

                                                  Defendant/Counterclaimant-Appellant.


      George M. Sirilla, Pillsbury Winthrop Shaw Pittman LLP, of McLean, Virginia,
argued for plaintiff/counterclaim defendant-appellee, PostX Corporation, and counterclaim
defendants-appellees, Mayfield Principals Fund II, et al. With him on the brief were
Joseph R. Tiffany II and John M. Grenfell, of Palo Alto, California, and Kevin T. Kramer, of
Washington, DC. Of counsel on the brief was William F. Abrams, Bingham McCutchen
LLP, of Palo Alto, California.

       John L. Cooper, Farella Braun and Martel LLP, of San Francisco, California,
argued for defendant/counterclaimant-appellant, Secure Data in Motion, Inc. (doing
business as Sigaba). With him on the brief were Jeffrey M. Fisher and Stephanie Powers
Skaff. Of counsel were Eric W. Bass and James W. Morando.

Appealed from: United States District Court for the Northern District of California

Judge Susan Illston
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                 2006-1565, -1566

                             POSTX CORPORATION,
                                    Plaintiff/Counterclaim Defendant-Appellee,

                                         and

          MAYFIELD PRINCIPALS FUND II, MAYFIELD XI QUALIFIED,
MAYFIELD XI, MAYFIELD IX, L.P., MAYFIELD ASSOCIATES FUND VI,
                and MAYFIELD ASSOCIATES FUND IV, L.P.,
                                   Counterclaim Defendants-Appellees,

                                          v.

                         SECURE DATA IN MOTION, INC.
                           (doing business as Sigaba),
                                     Defendant/Counterciaimant-Appellant.


                                  Judgment

ON APPEAL from the       United States District Court for
                         the Northern District of California

in CASE NO(S).           02-CV-04483 and 03-CV-00521

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (NEWMAN, LOURIE, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                               ENTERED BY ORDER OF THE COURT



DATED: August 17, 2007                          /s/ Jan Horbaly
                                                Jan Horbaly, Clerk